Martin, J.
delivered the opinion of the court. The plaintiff claims damages of the owner of a steam boat, for the neglect of their agents, who received the plaintiff’s flour in Cincinnati to be conveyed to New-Orleans, in the boat which was then at Louisville,and departed^before thfe flat on which the flour was put, reached the latter port. It is clear the defendants are liable for the act of their captain, who did not wait for the ar-1 rival of the plaintiff’s flour at Louisville,and the judge has correctly taken as the measure of damages, the difference in the value of flou at the time of the boat’s arrival, and at 7 *» the price proved of the flour’s arrival.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be affirmed with costs.